ON APPLICATION FOR REHEARING
LECHE, J.
Intervener has applied for a rehearing in the above matter, and it urges earnestly that we have erred both as to the facts and as to the law pertinent to the'case.
We referred in our opinion to intervener as mortgagee in the mortgage securing O’Pry’s $7000 note. Technically speaking, intervener is correct inasmuch as Breaux was the real mortgagee. We further considered the case as if intervener was the owner of the $7000 note, when in point of fact, intervener only held the note as collateral security for a debt of which O’Pry was the principal debtor and Breaux was the surety. (Record, p. 61.) On the other hand, it is patent that intervener had possession and custody of the $7000 note, for that is a necessary condition in the contract of pledge, and" it further appears from the testimony (Record, pp. 71-77) that intervener also had control of the $7000 note, for the mortgage securing it was canceled by the intervener and it does not appear that the note ever, was returned to the possession and custody of Breaux, but was sent by intervener directly to the Recorder of Mortgages for cancellation.
It is also beyond question that at the time O’Pry sold the property to Breaux, on September 12, 1926, the note of $7000 was in the possession and custody of intervener and that Breaux could not therefore surrender it to O’Pry. Immediately on the (passage of that sale, Breaux owned the property, intervener held the note with all the indicia of owner so far as third persons were concerned, and O’Pry owed the debt. This is the situation created by the sale from O’Pry to Breaux on September 12, 1926. Hence our deduction that the principle recognized in Pugh vs. Sample, 123 La. 791, 49 So. 526, 39 L. R. A. (N. S.) 834, could not apply.
To create the extinction of a debt by confusion, the qualities of debtor and creditor must be united in the same person. C. C. art. 2217. But these qualities were certainly not united in either of these parties, for Breaux held the property and intervener held the debt. So far as O’Pry and Mrs. Haas are concerned the debt was extinguished by novation, when intervener surrendered its claim _ for $1500 secured by the $7000 mortgage note of O’Pry, and accepted in lieu thereof the note of $1500 signed and subscribed by Breaux on September 12', 1926, and in *597pursuance of that intention, intervener further surrendered the $7000 note to the Recorder for cancellation of the mortgage by which it was secured.
Intervener urges anew, other grounds alleged in its petition for relief, but these have already been passed upon and we see no reason to change our original findings of law. The question involved is complicated, has received our earnest consideration and has been solved to the best of our understanding.
The application for rehearing is therefore refused.